             Case 1:18-cv-06787-PKC-SJB Document 26 Filed 03/01/19 Page 1 of 5 PageID #: 107




                          VIA ECF

                          March 1, 2019

                          Hon. Pamela K. Chen, U.S.D.J.
                          United States District Court, E.D.N.Y.
                          255 Cadman Plaza East
                          Brooklyn, NY 11201-1800

                          Re:     Gold v. Shapiro, Dicaro, & Barack, LLC, et al. (1:18-06787)

Adam M. Swanson           Dear Judge Chen:
Partner
T. 203-399-5928
F. 203-399-5810                  We represent Defendants, Select Portfolio Servicing, Inc. (“SPS”) and The
aswanson@mccarter.com     Bank of New York Mellon Trust Company, Trustee (“BONY”) (collectively,
                          “Defendants”). Pursuant to Your Honor’s February 5, 2019 Order, we submit this
                          letter in further support of Defendants’ Motion to Dismiss and in response to Plaintiff
                          Yosef Gold’s (“Gold”) Opposition.
McCarter & English, LLP         Since Defendants first suggested dismissal, Gold has been trying in vain to
One Canterbury Green
201 Broad Street          save this lawsuit. Gold filed an Amended Complaint, added BONY as a party, and
Stamford, CT 06901        added bare allegations of alter ego and agency -- all to manufacture claims. Gold’s
T. 203.399.5900           opposition here is yet another attempt to save this lawsuit by proffering facts not
F. 203.399.5800
www.mccarter.com          alleged in any pleading.

                                Importantly, Gold now admits in opposition that the 2018 Foreclosure Action
                          against him is ongoing and that he suffered no injury as a result of the two letters
                          SPS sent him in October 2017 (the “Letters”) -- despite pleading the exact opposite.
BOSTON
                          Gold also fails to meaningfully address many of Defendants’ arguments in favor of
                          dismissing the Amended Complaint. The Amended Complaint is barred by the
HARTFORD                  statute of limitations and fails to state a claim; this action must be dismissed.

STAMFORD                     I. Gold Fails to State a Claim because there was no False Representation

NEW YORK                        Gold alleges violations of two specific sections of the FDCPA, one of which is
                          § 1692e(2)— that there was a “false representation” about the “character, amount,
NEWARK                    or legal status” of the debt. Defendants never made a false representation about
                          the debt because the debt was and is still owed and BONY has the right to
EAST BRUNSWICK            repayment.
PHILADELPHIA                    A. A Debt Barred by the Statute of Limitations is not Invalid
WILMINGTON
                                 In opposition, Gold admits that “the pending January 2018 foreclosure action”
                          is “still continuing” and therefore there has been no determination that the 2018
WASHINGTON, DC
                          Foreclosure Action was improperly filed. (See Opposition, at p. 2.) The statute of
                          limitations is procedural, and not substantive and any finding that Gold established a




                          ME1 29620164v.4
Case 1:18-cv-06787-PKC-SJB Document 26 Filed 03/01/19 Page 2 of 5 PageID #: 108




          March 1, 2019
          Page 2




          defense under the statute of limitations to the 2018 Foreclosure Action is not a
          misrepresentation ipso facto. Statements concerning the debt in the complaint of
          the 2018 Foreclosure Action were true. Gold’s debt was -- and still is -- due. As a
          matter of New York law, the statute of limitations does not extinguish a debt; it only
          precludes a remedy. In re Hess, 404 B.R. 747, 749 (Bankr. S.D.N.Y. 2009) (“While
          the statute of limitations precludes a remedy, it does not extinguish the creditor's
          underlying substantive right to repayment.”). The statute of limitations is a waivable
          affirmative defense. Liberty Mut. Ins. Co. v. Mohabir, 115 A.D.3d 413, 414 (1st
          Dep’t. 2014). A debt does not become invalid by the running of the statute of
          limitations. See Ayres v. Portfolio Recovery Assocs., LLC, 2018 U.S. Dist. LEXIS
          192315, *5, (D. Utah Nov. 8, 2018). Thus, the state court’s application of a
          procedural bar in the 2018 Foreclosure Action does not change the character of the
          debt and the 2018 Foreclosure Action complaint did not falsely represent the debt.

               B. SPS was not a Party and BONY is the Original Creditor

               Neither SPS nor BONY can be liable for an FDCPA violation related to the
          2018 Foreclosure Action. SPS was not a party to the 2018 Foreclosure Action and
          to the extent commencing that action could be an FDCPA violation, SPS cannot be
          liable. BONY commenced the 2018 Foreclosure Action and BONY cannot be liable
          either because it is a “creditor” exempt from liability under the FDCPA. See 15 USC
          § 1692a(6)(F). Attempting to side-step these legal issues, Gold makes the bare and
          conclusory allegation that SPS is an alter-ego of BONY. Gym Door Repairs, Inc. v.
          Young Equip. Sales, Inc., 206 F. Supp. 3d 869, 911 (S.D.N.Y. 2016). (“Conclusory
          allegations are insufficient to survive a motion to dismiss.”). Then, Gold alternately
          posits that BONY is vicariously liable as agent of SPS. This circular argument must
          fail. Moreover, Gold’s only “evidence” is that SPS and BONY have the same
          corporate address and is therefore not plausible.

               The Amended Complaint, on its face, fails to state a cause of action because
          Gold cannot prove the 2018 Foreclosure Action violated the FDCPA, even if every
          allegation in the Complaint here were true. Gold cannot establish that SPS or
          BONY misrepresented the debt because it was and in-fact, owed -- even if the
          statute of limitations was a proper defense. In fact, Gold does not even dispute this
          fact in opposition. Finally, since the 2018 Foreclosure Action has not fully resolved,
          which Gold now admits in Opposition -- the question remains before the state court
          and this Court should not decide it.1



          1
            In the event that the Court does not dismiss the Amended Complaint, Defendants request
          that the action be stayed pending resolution of the 2018 Foreclosure Action under the
          Colorado River abstention doctrine. See Sitgraves v. Federal Home Loan Mtge. Corp., 265
          F. Supp. 3d 411, 413 (“In Colorado River, the Supreme Court determined that a federal court
          may decline to proceed with a case, which is properly before it, when parallel litigation is
          pending in a state court.”)




          ME1 29620164v.4
Case 1:18-cv-06787-PKC-SJB Document 26 Filed 03/01/19 Page 3 of 5 PageID #: 109




          March 1, 2019
          Page 3



              II. Defendants did not Threaten Action that Cannot be Legally Taken

              The second specific FDCPA violation that Gold alleges is § 1692e(5) -- that the
          defendant threatened to take any action that cannot be legally taken. The basis of
          Gold’s claim here is that in the Letters, Defendants threatened to bring the 2018
          Foreclosure Action. However, since the Letters are outside the statute of limitations,
          Gold tries by sleight of hand to bootstrap the Letters with commencement of the
          2018 Foreclosure Action by arguing he suffered no injury as a result of the Letters,
          but instead when the 2018 foreclosure action was commenced. (See Opposition, at
          p. 2.) This claim fails because commencing the 2018 Foreclosure Action was
          legally authorized and proper.

              In Midland Funding , LLC v. Johnson, 137 S. Ct. 1407 (2017), the Supreme
          Court held that the filing of a proof of claim in bankruptcy by a debt collector, where
          the debt is time-barred is not a violation of the FDCPA. Id. at 1411. The Supreme
          Court directed that state law controls the inquiry and that in that case, “Alabama’s
          law, like the law of many States, provides that a creditor has the right to payment of
          a debt even after the limitations period has expired.” Id. The Supreme Court
          emphasized that the bankruptcy law, like New York law, treats statute of limitations
          as an affirmative-defense to a claim seeking to recover a debt. Id. at 1412 (“The law
          has long treated unenforceability of a claim (due to the expiration of the limitations
          period) as an affirmative defense.”). Consquently, as the High Court explained,
          Gold’s affirmative defense in the 2018 Foreclosure Action did not change BONY’s
          right to commence the 2018 Foreclosure Action.

               The reasoning of Midland Funding is equally applicable here. Even if a claim is
          not ultimately enforceable, that does not render it misleading or deceptive. See Id.
          (stating there is “nothing misleading or deceptive in the filing of a proof of claim”
          even when the statute of limitations on the debt has expired). Furthermore, the
          Supreme Court was concerned that creating FDCPA liability for a proof of claim that
          ultimately is unenforceable imposes liability on creditors to investigate the merits of
          affirmative defenses prior to asserting a claim. Id. at 1415. Similarly, there are a
          multitude of affirmative defenses available to defendants facing foreclosure, any of
          which might ultimately be successful. To create FDCPA liability in this situation for
          Gold asserting a successful affirmative defense would create liability whenever a
          defendant defeats a claim by a creditor. That is contrary to the reasoning in Midland
          Funding and would create penalties against creditors simply for bringing actions with
          unsuccessful outcomes. Defendants were within their rights to file the 2018
          Foreclosure Action, regardless of the ultimate outcome.

              III. Noerr-Pennington Bars All of Gold’s Claims

             Gold argues that the Second Circuit in Singh v. NYCTL 2009-A Tr., 683 F. App'x
          76 (2d Cir. 2017), “explicitly rejected the idea that a Noerr-Pennington claim would




          ME1 29620164v.4
Case 1:18-cv-06787-PKC-SJB Document 26 Filed 03/01/19 Page 4 of 5 PageID #: 110




          March 1, 2019
          Page 4




          apply in cases involving the FDCPA.” There is no such distinction in the opinion of
          the Second Circuit. In fact, the Second Circuit held that:

                   We need not address Singh's arguments concerning New York
                   law or the adequacy of his pleadings because all of his claims are
                   barred by the Noerr-Pennington doctrine.

                                                    ***

                   Here, each of Singh’s claims is predicated on the defendants’
                   alleged misrepresentations in demand letters, and settlement
                   communications. These claims are barred under the Noerr-
                   Pennington doctrine.

          683 F. App’x at 77-78. No such distinction was drawn among the several claims
          before the Second Circuit. The Second Circuit later observed, with respect to an
          unidentified legal argument, that “we find Singh’s FDCPA arguments unavailing.” Id.
          at 78. That statement in no way limits the broader statement by the Second Circuit
          that the Noerr-Pennington doctrine barred “all of his claims.”

              The circumstances here are exactly what Noerr-Pennington is designed to
          protect. Gold is arguing that the singular act of commencing the 2018 Foreclosure
          Action was a violation of the FDCPA. The Letters cannot be, because they are
          outside the one-year FDCPA statute of limitations. Gold’s aim is to create an
          FDCPA claim each time a debtor establishes a defense to collection. However, as
          the Supreme Court instructed in Midland Funding, to assess the “representation”
          under the FDCPA, the nature of the debt must be determined at the time the
          representation is made – not after the court has imposed a procedural bar. Here,
          when the 2018 Foreclosure Action was commenced, the debt remained due and
          owing as a matter of New York law. See Pt. I(A), supra.

              Lastly, Gold has not challenged – and has therefore abandoned – any argument
          that the 2018 Foreclosure Action was a sham. The only exception to Noerr-
          Pennington immunity is if the 2018 Foreclosure Action were a “sham,” meaning
          “objectively baseless.” See Hirschfeld v. Spanakos, 104 F.3d 16, 19 (2d Cir. 1997)
          (“[O]bjectively baseless in the sense that no reasonable litigant could realistically
          expect success on the merits. If an objective litigant could conclude that the suit is
          reasonably calculated to elicit a favorable outcome, the suit is immunized under
          Noerr[.]”).

             In fact, this implicit admission that the 2018 Foreclosure Action was not a “sham”
          supports Defendants’ argument that the FDCPA claim must be dismissed. Gold is
          implicitly admitting that BONY had an objective reason to believe that it could
          succeed – i.e., that perhaps the statute of limitations defense would not be waived




          ME1 29620164v.4
Case 1:18-cv-06787-PKC-SJB Document 26 Filed 03/01/19 Page 5 of 5 PageID #: 111




             March 1, 2019
             Page 5




             or tolled. For this reason Defendants did not make a misrepresentation and did not
             threaten action that could not be legally taken.

                   IV. Gold’s New York General Business Law Count Must Be Dismissed

                  Defendants explained in their February 1, 2019 letter seeking dismissal that
             commencing a lawsuit is not “consumer oriented conduct” required by GBL §
             349(a).2 "To successfully assert a [§ 349] claim, a plaintiff must allege that a
             defendant has engaged in (1) consumer oriented conduct that is (2) materially
             misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive
             act or practice." City of New York v. Smokes-Spirits.com, Inc., 12 N.Y.3d 616, 621
             (2009).

                   The Eastern District has specifically held that a GBL § 349 claim premised on
             the actions of a mortgage holder filing a foreclosure fails to state a claim because it
             is not consumer-oriented conduct. See Rice v. Schaefer, 2018 U.S. Dist. LEXIS
             167152 at *16-17 (E.D.N.Y. Sept. 27, 2018). In Angermeir v. Cohen, 14 F.Supp 3d
             134 (S.D.N.Y. 2014) the court held that filing a lawsuit was not “consumer oriented”
             under GBL 349 and the court dismissed plaintiff’s claim. Id. at 156-57. Here,
             instituting a foreclosure lawsuit is similarly not “consumer oriented.” See Id. (holding
             that even allegations of "false statements" and "fraud on the court[s]" fail to plead a
             consumer-oriented conduct under N.Y. Gen. Bus. Law § 349).

                  Further, Gold does not identify any injury allegedly suffered and instead simply
             states “Plaintiff has suffered actual injury”. Amended Compl. at ¶ 48. Despite
             Gold’s conclusory statements otherwise, his claims do not meet the three required
             prongs and he fails to state a claim for violation of GBL § 349 as a matter of law.

                 For these foregoing reasons, Defendants respectfully request that the Court
             dismiss the Amended Complaint, or, in the alternative, stay the action pending
             resolution of the 2018 Foreclosure Action.

                   We thank the Court for its consideration.

             Respectfully submitted,

             /s Adam M. Swanson_____
             Adam M. Swanson


             cc:    Btzalel Hirschhorn, Esq.




        2
            This count would also be protected under Noerr-Pennington for the reasons discussed above.




             ME1 29620164v.4
